Exhibit 10.34
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) dated as of
July 2, 2007 (“Effective Date”) by and between Verint Systems Inc. (the
“Company”) and Douglas E. Robinson (“Executive”).
Company and Executive are parties to that certain Employment Agreement (the
“Employment Agreement”), dated as of August 14, 2006 (capitalized terms not
otherwise defined herein have the respective meanings assigned to them in the
Employment Agreement). Each party desires by this Amendment to amend certain
terms and conditions to the Employment Agreement, and the terms and conditions
of this Amendment form a part thereof and should be read in conjunction
therewith.
NOW, THEREFORE, the parties hereto agree as follows:
1. Sections 5 (a), (b), and (c) of the Employment Agreement are hereby deleted
in their entirety and of no force and effect. In their place shall be inserted
the following:
“5. Equity Arrangements.
a. Restricted Stock. Executive acknowledges having received the following grants
as of the date hereof:

  (i)   12,900 shares of restricted stock;     (ii)   25,800 shares of
restricted stock; and     (iii)   22,400 shares of restricted stock;

provided, however, the terms and conditions of the foregoing grants, including
terms and conditions related to vesting, are governed in accordance with the
terms of the applicable Restricted Stock Agreements between the Company and
Executive each dated as of July 2, 2007.
b. All future grants by the Company to Executive, if any, are in the sole and
exclusive discretion of the Board of Directors of the Company or the applicable
committee thereof.
2. Except as specifically amended hereby, all terms, provisions and conditions
of the Employment Agreement shall remain in full force and effect, and such
terms, provisions and conditions shall govern this Amendment.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                      VERINT SYSTEMS INC.   EXECUTIVE    
 
                    /s/ Peter Fante   /s/ Douglas E. Robinson               By:
  Peter Fante            
Title:
  Chief Legal Officer              
 
                    Date:   6/6/08   Date:   6/6/08    

 

2